DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/30/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/31/20201 listed below have been reconsidered as indicated.
a)	The objections and rejections of claims 2, 5, 8 and 11 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objection of claim 22 is withdrawn in view of the amendments to the claim.

c)	The rejections of claims 3, 9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
Replacement drawings were received on 12/30/2021, which were scanned as grayscale images. These replacement drawings are not accepted.
Replacement sheet 11 of 22 includes two references to “Figure 5 (cont’d)” rather than a single one.

Replacement sheet 13 of 22 is identified as “Figure 6 (cont’d)” rather than “Figure 6”.
Replacement sheet 14 of 22 is not identified with a figure identification.
The text of Figures 1, 3B, 8 and 11 is highly pixelated and not suitable for publication purposes. The clear and publication suitable text of, for example, Figures 2, 3A and 5, is contrasted with that of Figures 1, 3B, 8 and 11. It is suggested the text of Figures 1, 3B, 8 and 11 be formatted like that in Figures 2, 3A and 5.
It is also suggested the shading of the boxes in Figure 8 be removed to increase the clarity of the text.
Color copies of the figures were submitted, but these color copies have not been accepted.
Because the color copies were submitted the following is noted:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The amendments to the disclosure filed 12/30/2021 is objected to because of the following informalities: 
The amended specification identifies in Figure 1A the “adenoma” category as “i", the “CRC” category as “ii” and the “healthy colorectal mucosa samples” category as “iii”, but the drawings identify “i” as “normal”, “ii” as “adenoma” and “iii” as “CRC”.
The amended specification identifies in Figure 5A the “adenoma” category as “i”, the “CRC” category as “ii” and the “unmatched healthy colorectal mucosa” as “iii”, but the drawings identify “i” as “normal”, “ii” as “adenoma” and “iii” as “CRC”.

Claim Interpretation
The Examiner interprets claim 1 to encompass the performance of the two recited steps, as well as any additional steps or determinations regarding normalized expression levels of an RNA transcript or an expression product thereof and is not limited to determining normalized expression level of “only” an RNA transcript of MYO5B and/or RAB8A or an expression product thereof.



	The scope of claim 10 is also interpreted in a similar manner as claim 1.

	The step of “determining a normalized expression level of an RNA transcript of MYO5B and/or RAB8A, or an expression product thereof” as required by the claims is broadly interpreted as encompassing both performing an assay that determines a normalized expression level as well as calculating from raw expression data a normalized expression level, for example by normalizing a value to an expression product of an RNA transcript of at least one reference gene. The interpretation is in view of the instant specification (para. 91-92) and is contrasted with dependent claims 13 and 16, which require the performance of particular assays.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-7, 9-10, 12-16 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
The claim(s) recite(s) the following steps:
“determining a normalized expression level of an RNA transcript of MYO5B and/or RAB8A, or an expression product thereof, in a biological sample comprising colorectal, skin, head and neck, or lung cancer cells obtained from said subject” (claim 1 and dependent claims 2, 3, 4, 5, 6, 13, 14, 15, 16, 19, 21 and 22; claim 7 and dependent claims 8, 9 and 20; claim 10 and dependent claims 11 and 12);

“predicting the…for said subject based on said normalized expression level (claim 1 and dependent claims 2, 3, 4, 5, 6, 13, 14, 15, 16, 19, 21 and 22; claim 7 and dependent claims 8, 9 and 20; claim 10 and dependent claims 11 and 12);

“determining a normalized expression level of an RNA transcript of RAB9A, RAB10, RAB11A, RAB25, CDC42, RAC and/or RhoA, or an expression product thereof, in a biological sample comprising colorectal, skin, head and neck, or lung cancer cells obtained rom said subject” (claim 3, 9 and 12); and

“predicting the…for said subject based on said normalized expression level” (claim 3, 9 and 12).

The steps broadly encompass abstract ideas in the form of decisions, determinations and/or predictions that can be made in a purely mental manner by considering the minimum and limited amount of data (e.g. 1 or 2 expression levels) required to be utilized in the claimed methods. For example, the “determining” steps broadly encompasses normalization processes such as dividing the expression level of MYO5B by the expression level of GAPDH, which can be performed in a purely mental manner. See, para. 91 and 92 of the specification. Furthermore, the act of “predicting” broadly encompasses thinking about data to reach a conclusion.
The claims also recite correlations between particular expression levels and particular outcomes or patient statuses. These correlations represent a judicial exception in the form of natural phenomenon that occur in different subsets of patients with colorectal cancer, skin cancer, head and neck cancer and lung cancer.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims, other than claims 13 and 16, do not require any additional elements or steps other than that described above that are not directed to or related to the judicial exceptions. Regarding the additional elements of claims 13 and 16, they encompass the use of assays that are well-known and used in a conventional manner as would be known to a person skilled in the art (para. 86 of the instant specification).

Response to the traversal of the 101 rejections
The Remarks summarize the rejections over the claims (p. 10).
The Examiner’s position is detailed in the above rejections.

The Remarks summarize the standard by which claims are evaluated for compliance with subject eligibility requirements under section 101 (p. 10-11).
The Examiner’s position detailed above applies the standard as articulated in the guidance provided by the USPTO.

The Remarks assert the claims are directed to a process or method which is a statutory category of subject matter (p. 11).
The Examiner agrees the claims are directed to a process.
The Remarks argue the steps of determining the normalized expression levels of the recited RNA and of predicting based on the expression levels, the likelihood of a clinical outcome cannot be considered purely mental or abstract ideas because they are carried out by using technical means, i.e. the measuring of expression levels of specific biomarkers (p. 11). The Remarks argue these technical means integrate the alleged judicial exception into a practical application (p. 11). The Remarks further argue the step of “correlating” the particular expression levels to particular outcomes on patient statuses is based upon the use of technical means comprising measuring marker expression (p. 11).
	The arguments have been fully considered but are not persuasive. The claim does not require any particular “technical means” and does not require measuring expression levels of MYO5B and/or RAB8A. The claim requires “determining a normalized expression level of an RNA transcript of MYO5B and/or RAB8A”, which in view of the instant specification broadly encompasses normalizing measured levels relative to measured levels of at least one reference gene. The claim broadly encompasses receiving information about expression levels for MYO5B and/or RAB8A and at least one reference. The step of “determining a normalized expression level” broadly encompasses analysis of the received information about measured expression levels to determine a normalized expression level, e.g. by calculating the normalized expression level. The argument is not commensurate in scope with the claimed methods as the claim does not specify a step of measuring expression levels for MYO5B and/or RAB8A is required to be performed or that a step of “correlating” is performed. The concept of a “correlation” is merely set forth as information in the 
	The conclusion the independent claims do not require measuring expression levels requires a technical means is support by subject matter of claims 13 and 16, which specify that certain technical means may optionally be employed in the determination of normalized expression levels. Since claims 13 and 16 further specify this optional limitation, claims 1 and 3 must be broader and encompass embodiments in which no technical means is required and data analysis is sufficient. Furthermore, because the technical means of claims 13 and 16 are “optional”, claims 13 and 16 do not require the use of any technical means in determining normalized expression levels.

	The Remarks argue the claims are limited to particular types of cancer and particular biomarkers and this amounts to significantly more than the alleged judicial exceptions (p. 11-12).
	The arguments have been fully considered but are not persuasive. The particular types of cancers and the particular biomarkers are the basis of the judicial exception in the form of the correlations set forth in the claims. The correlations are natural phenomenon and are judicial exceptions observed by applicant. The notion the claims are limited to particular types of cancers and the particular biomarkers merely sets forth the judicial exception underlying the claimed methods.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9-10, 12-16 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification describes correlations between MYO5B and prognosis in the context of colorectal cancer, skin cancer, head and neck cancer and lung cancer at the RNA transcript level. See, Examples 2, 3, 5, 7 and 8. The instant specification also confirmed downregulation of MYO5B protein in colorectal cancer. See, Example 3.
The instant specification describes a correlation between colorectal cancer stages and MYO5B RNA transcripts.
The instant specification describes correlations between RAB8A and prognosis in the context of colorectal cancer. See, Examples 6 and 7.

The instant specification describes correlations between CDC42, RAC and RhoA and prognosis in the context of colorectal cancer. See, Example 9.
The instant specification is silent regarding the expression of RAB8A, RAB9A, RAB10, RAB11A and RAB25 at any level (e.g. RNA or protein) in skin cancer, head and neck cancer and lung cancer.
It is well known that expression levels vary between different types of cancers and expression varies between tissues that are the source of cancers. See, Palmer (BMC Genomics. 2006. 7:115; previously cited), Saito-Hisaminato (DNA Research. 2002. 9:35-45; previously cited) and Whitehead (Genome Biology. 2005. 6:R13; previously cited). Thus, it is unpredictable whether the change in RNA levels observed in colorectal cancer samples can be reasonably extrapolated to other types of cancers.
The instant specification is silent regarding any correlation between RAB8A protein levels and colorectal cancer skin cancer, head and neck cancer and lung cancer.
It is well known that protein and mRNA levels are discordant in the context of cells, tissues and cancer. See Chan (G & P Magazine. 2006. 6(3):20-26; previously cited); Chen (Molecular & Cellular Proteomics. 2002. 1:304-313; previously cited); Greenbaum (Genome Biology. 2003. 4:117; previously cited); Kendrick (“A gene’s mRNA level does not usually predict its protein level”. Kendrick Labs, Inc. 9/25/14; previously cited); Maier (FEBS Letters. 2009. 583:3966-3973; previously cited); and 
The instant specification is silent regarding any link between MYOB5 expression and/or RAB8A expression and a predisposition to developing colorectal cancer, skin cancer, head and neck cancer and lung cancer.
The instant specification only analyzed cancer tissues versus normal tissues. There is no description of differential expression of MYOB5 and/or RAB8A in patients that subsequently developed the cancers recited in the claims but were cancer negative at the time the sample was collected. There is no indication that the change in MYOB5 and/or RAB8A expression occurred prior to cancer development or had any impact on the development of cancer. The instant specification only demonstrates that in confirmed cancer cases, differential expression of MYOB5 and/or RAB8A was observed as compared to healthy patients. Thus, it is unpredictable whether MYOB5 and/or RAB8A expression can reasonably be used to predict a subject’s predisposition to cancer or if the markers only have utility in diagnosing the presence of cancer.
The instant specification is silent regarding any correlation between RAB8A, RAB9A, RAB10, RAB11A and RAB25, CDC42, RAC, RhoA and any cancer stages.
Similar to the issues discussed above, it is unpredictable whether MYOB5 expression observed in different stages of colorectal cancer can be extrapolated to other genes and other types of cancers.

Given the narrow disclosure and the full breadth of the claims, the unpredictability in the art regarding gene expression and protein expression within and across types of cells and/or cancers, it would require undue experimentation to practice the full scope of the claims.

Response to the traversal of the enablement rejections
	The Remarks summarize the rejections (p. 12-13).
	The Examiner’s position is detailed in the above rejections.
	
	The Remarks summarize the standard by which claims are evaluated for compliance with enablement requirement (p. 13).
	The Examiner’s position detailed above applies the standard as articulated in the guidance provided by the USPTO.

	The Remarks argue one skilled in the art in the light of the prior art would acknowledge that the data shown for RAB8A in CRC is valid for head and neck cancer, skin cancer and lung cancer (p. 13). The Remarks further argue that the person skilled in the art would be sufficiently enabled to analyze the normalized expression of any one of the biomarkers without undue experimentation as the skill in the art is relatively high and the types of experimentation would be considered routine (p. 13). 
	The arguments have been fully considered and are not persuasive. Given the variability in gene expression between types of cancers, and different types of mutations in different genes being associated with different types of cancers, one would not have reasonably extrapolated the gene expression of RAB8A in CRC to any other types of cancers, in particular head and neck cancers, skin cancer and lung cancers. Even within the genus of lung cancers, there are multiple types with unique etiologies and gene expression profiles, such as adenocarcinoma, squamous cell cancer, large cell carcinoma, non-small cell cancer, lung sarcoma and lung lymphoma.
	The Examiner’s position is not that it would have been undue experimentation to simply measure or determine normalize expression of the biomarkers in other types of cancers, but rather the experimentation associated with establishing a link between RAB8A and each of head and neck cancer, skin cancer and lung cancer is undue. The experimentation is undue because it is essentially necessary in order to establish the method has any predictable outcome and establish the enablement of the method.

	The Remarks argue the specification demonstrates a link for both MYO5B and RAB8A in the context of CRC. The Remarks argue Roland (cited on the 12/30/2021 IDS) demonstrates a functional relationship between Myo5B and Rab8a in membrane recycling and apical polarization pathways. The Remarks argue based on this functional relationship the ordinary artisan would acknowledge the use of RAB8A as biomarker for head and neck cancer, skin cancer and lung cancer. See p. 14.
	The arguments have been fully considered but are not persuasive. Roland is silent regarding the relationship between the expression of Myo5B and Rab8a in the context of any type of cancer. There is no indication that this functional relationship has any impact on the normalized expression levels to be determined or within the context of the cancer recited in the claimed or that the expression of one gene impacts the expression of the other gene.

	The Remarks argue Example 9 and Figure 9 further demonstrate the prognostic value of the recited genes as biomarkers (p. 14-15).
	The arguments have been fully considered but are not persuasive. Figure 9 only relates to MYO5B expression and is silent in regards to RAB11A, RAB25, CDC42, RAC and/or RhoA. Figure 11 demonstrates relationship between RAB8A and/or MYO5B alone or with other genes, such as RAC1, RAB11A, RAB25, CDC42 and/or RhoA and CRC. No other types of cancers are analyzed.

	The Remarks argue the levels of MYO5B and RAB8A in CRC can be extrapolated to a predisposition to cancers, including cancers other than CRC (p. 15).
	The arguments have been fully considered and are not persuasive. There is no evidence on the record that the expression level of RAB8A and/or MYO5B are altered prior to the development of cancer. The levels are only analyzed after cancer is present. It is undue experiment to require one to determine whether or not RAB8A and/or .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been maintained.
Regarding claim 13, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to the traversal of the 112(b) rejections
	The Remarks argue the amendments address the rejections and render the claims definite such that one skilled in the art would understood what is claimed (p. 15-18).
	While the amendments address some of the rejections, claims 13 and 16 remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9-10, 12-13, 16, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schell (US 2016/0208333 A1; previously cited).
Regarding claims 1, 3, 4 and 21, Schell teaches determining normalized expression of MYO5B and RAB25 in colorectal cancer cells in a biological sample of a human (para. 5: Table 2B).
Increased expression of MYO5B correlates with a decrease in CRC score (para. 5) and a lower CRC score correlates with a lower risk or likelihood of cancer recurrence (para. 8), which is a positive clinical outcome.
Regarding claim 6, Schell teaches the outcome is survival after treatment (para. 53) for stage II colorectal cancer (para. 11), which is a benefit from therapy.
Regarding claims 7 and 9, Schell teaches determining normalized expression of MYO5B and RAB25 in colorectal cancer cells in a biological sample (para. 5: Table 2B).
Increased expression of MYO5B correlates with a decrease in CRC score (para. 5) and a lower CRC score correlates with a lower risk or likelihood of cancer recurrence (para. 8), which is a decreased predisposition to develop colorectal cancer a second time.
Regarding claims 10 and 12, Schell teaches determining normalized expression of MYO5B and RAB25 in colorectal cancer cells in a biological sample (para. 5: Table 2B).
Increased expression of MYO5B correlates with a decrease in CRC score (para. 5). The score can further be aid in staging of colorectal cancer as it determines what patients with a particular stage may or may not benefit from particular treatments (para. 11) or staging in general (para. 13).
Regarding claims 13 and 16, Schell teaches the use of PCR (para. 35).
Regarding claim 22, Schell teaches the biological sample is blood or fresh tissues in the form of a biopsy (para. 55).

Response to the traversal of the 102 rejections
	The Remarks argue Schell relies on the analysis of at least 40 biomarkers across 4 groups of biomarkers to make a statement of CRC predicting and is not sufficient to analyze only one biomarker, MYO5B or RAB8A (p. 18-19).
	The arguments have been fully considered but are not persuasive. The arguments are not commensurate in scope with the methods as presently claimed. The claims are not limited to only making determinations of normalized expression levels for MYO5B and RAB8A and predicting an outcome based only on the normalized expression levels of MYO5B and RAB8A. The claims broadly encompass determining any number of normalized expression levels, as long as at least MYO5B and/or RAB8A are included, and predicting an outcome based on any number of normalized expression levels, as long as at least MYO5B and/or RAB8A are included. 	Amending the claims to incorporate the claim language of original claims 2, 8 and 11 may aid in overcoming the above rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell (US 2016/0208333 A1; previously cited) in view of Dai (US 2010/0284915 A1; previously cited).
It is noted that claims 1 and 7 are anticipated by Schell. The claims also rendered obvious as encompassing the embodiments of 14-15 and 19-20, respectively.
Regarding claim 1, Schell teaches determining normalized expression of MYO5B and RAB25 in colorectal cancer cells in a biological sample of a human (para. 5: Table 2B).
Increased expression of MYO5B correlates with a decrease in CRC score (para. 5) and a lower CRC score correlates with a lower risk or likelihood of cancer recurrence (para. 8), which is a positive clinical outcome.
Regarding claim 7, Schell teaches determining normalized expression of MYO5B and RAB25 in colorectal cancer cells in a biological sample (para. 5: Table 2B).
Increased expression of MYO5B correlates with a decrease in CRC score (para. 5) and a lower CRC score correlates with a lower risk or likelihood of cancer recurrence (para. 8), which is a decreased predisposition to develop colorectal cancer a second time.
While Schell teaches the above methods, Schell does not specifically teach the elements of claims 14-15 and 19-20.
However, Dai demonstrates general features known and routinely applied in using gene expression profiles as classifiers.
Regarding claims 14-15 and 19-20, Dai teaches measurements of expression level of a gene can be directly as abundance levels of RNAs or proteins. Dai further 
Dai further teaches is was known that references used for comparisons may be normal cell samples or tumor cells from cancer patients. See para. 232.
It would have been prima facie obvious to the ordinary artisan that the normalization processes and reference samples described by Dai could by implemented with appropriate modifications into the methods of Schell. One would be motivated to make the modification because while Schell teaches general classifiers based on gene expression, Schell does not teach specific details. Dai demonstrates general principles and structure for analysis classifying a subject based on gene expression profiles, such as those described by Schell. The modification has a reasonable expectation of success as it simply implement analysis principles into the framework of Schell.

Response to the traversal of the 103 rejections
	The Remarks argue there is no reasonable expectation of success because Schell relies on the analysis of at least 40 biomarkers across 4 groups of biomarkers while the present claims only relate to biomarkers of MYO5B and/or RAB8A. The Remarks argue Dai does not make up for the deficiencies of Schell. See, p. 19-21.
	The arguments have been fully considered but are not persuasive. The arguments are not commensurate in scope with the methods as presently claimed. The claims are not limited to only making determinations of normalized expression levels for .

Conclusion
No claims allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634